DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 23 June 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-14 are pending for examination.
Claims 1-14 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 23 June 2021.
Amendments to the drawings have not been submitted with the amendment filed 23 June 2021.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 23 June 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to paragraphs [0012]-[0015].  Appropriate correction is required.
Claim Objections
Claims 10-12 are objected to because of the following informalities:  in line 1 of each claim, the recitation “System” is inconsistent with the recitation “Packaging line” in each of the claims 4, 7 and 8 from which claims 10-12 depend from, respectively.  Claims 4, 7 and 8 are directed to a “Packaging line” and not to a “System”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, line 2, the recitation “said electronic control unit” lacks proper antecedent basis.  
Regarding claim 10, line 4, the recitation “the signal” lacks proper antecedent basis.
Regarding claim 11, line 2, the recitation “said electronic control unit” lacks proper antecedent basis.  
Regarding claim 11, line 4, the recitation “the signal” lacks proper antecedent basis.
Regarding claim 12, line 3, the recitation “said electronic control unit” lacks proper antecedent basis.  
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisto (US 4789129).
Regarding claim 1, the Sisto reference discloses a thermoforming assembly for making containers (title and abstract) (see col. 4, lines 18-59), comprising:
feeding devices (62, 70) configured to move a continuous strip-shaped semi-finished product (72) along a forwarding path (fig. 5); 
at least one forming mould (M) arranged along the forwarding path and defining a forming cavity (C) (fig. 1) delimited by a base wall (10), a first pair of respectively opposed side walls (sidewall 28 with side 32 and sidewall 46 with side 50), and a second pair of respectively opposed side walls (sidewall 22 with side 26 and sidewall 36 with side 40); 
heating devices (76) configured to operate on the strip-shaped semi-finished product (72) near the forming mould (M); 
forming devices (vacuum applied through perforations 20 in base wall (10) operatively associated with the forming mould (M) and configured to conform the strip-shaped semi-finished product (72) against the base wall (10) and the side walls (26, 40 and 32, 50) defining the forming cavity (C) (for forming a container box); 
wherein at least one of the side walls (sidewall 36 with side 40) belonging to the second pair (sidewall 22 with side 26 and sidewall 36 with side 40) is a movable wall positionable towards and away from the other side wall (sidewall 22 with side 26) belonging to the second pair, to vary the dimension of the forming cavity (C) (col. 4, lines 3-7: “with suitably applied actuating forces, sidewalls 28, 36, and 46 of mold M can be moved horizontally so as to adjust the mold cavity for any length and width of rectangular container within the mold size range”).
Regarding claim 2, the Sisto reference discloses the thermoforming assembly according to claim 1, further comprising a first actuator assembly (actuator member 34) operating on the movable wall to move it towards and away from the other side wall belonging to the second pair. (col. 3, line 24: “Sidewall 28 is mounted on an actuatable member 34” and col. 3, lines 36-42: “For such horizontal movements, sidewall 36 is mounted so as to move relative to member 34 in directions parallel with sidewall 22, and to move along with member 34 in directions perpendicular to sidewall 22. Toward that end, sidewall 36 is shown slideably received in a pair of slide bearings 42 and 44 on member 34” and col. 4, lines 20 and 21 “mechanized drivers to actuate its sidewalls”).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 1 requires “a thermoforming assembly according to claim 1”.  All of the limitations of claim 1 would need to be set forth in a rewritten independent claim 3.
Claims 10-12 would be allowable if rewritten to overcome the objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3: the subject matter of the packaging line would be allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another.  Dependent claims 4-9 would also be allowable over the prior art since they depend from allowable claim 3 or require all of the limitations of allowable claim 3.
Claim 3 includes all of the limitations of claim 1 and the following limitations which, in combination with the other structural limitations set forth in claim 3, are what make the subject matter of claim 3 allowable over the prior art:
“a sealing assembly operating along the forwarding path downstream from the loading station, and configured to apply a thermoplastic covering sheet on each container; 
wherein the sealing assembly comprises; 
a sealing matrix defining a sealing compartment perimetrically delimited by a first pair of respectively opposed side abutments, and a second pair of respectively opposed side abutments; 
a sealing abutment cooperating with a sealing matrix to thrust the strip-shaped semi-finished product against the side abutments; 
wherein at least one of the side abutments belonging to the second pair is a movable abutment, moving towards and away from the other side abutment belonging to the second pair, to vary the dimension of the sealing compartment.”
	The closest prior art is considered to be the Jeney reference (US 3775932) and the Sisto (US 4789129) reference.
The Sisto reference is discussed above with regard to claim 1, but it does not disclose a packaging line.  The Jeney reference teaches a similar type of thermoforming assembly for making containers which is part of a packaging line.  The Jeney reference teaches a thermoforming mold which has a base wall and first and second pairs of side walls, and a loading station.  The Jeney reference does not teach or suggest the sealing station structure as set forth in claim 3.
The difference between the claimed subject matter and the prior art would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention.
Any modification to the Jeney structure or Sisto structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, especially since such modifications to the prior art structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any such modifications to the prior art structure in order to arrive at the claimed subject matter would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Regarding independent claim 13: the subject matter of the process for making containers for packaging products is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another.  Dependent claim 14 is also allowable over the prior art since it depends from allowable claim 13.
Claim 13 includes the following limitations which, in combination with the other limitations of claim 13, are what make the claim allowable over the prior art, as the subject matter of claim 13 is neither taught or suggested by the prior art:
“measuring a length of the product arranged along the product feeding path;
preparing a container defining a housing having a width, height and length corresponding to the width, height and length of the product; …
wherein preparing the container comprises making said container by a thermoforming treatment of a strip-shaped semi-finished product of plastic material, wherein the thermoforming treatment comprises: 
moving with respect to one another the respectively opposed side walls of a forming mould, to position them at a mutual distance substantially corresponding to the length measured on the product.”
The closest prior art is considered to be the Jeney reference (US 3775932) which teaches a similar type of process for making containers for packaging products.  The Jeney reference teaches at least one forming mold which has a base wall and first and second pairs of side walls.  The Jeney reference does not teach or suggest “measuring a length of the product arranged along the product feeding path; preparing a container defining a housing having a width, height and length corresponding to the width, height and length of the product; and moving with respect to one another the respectively opposed side walls of a forming mould, to position them at a mutual distance substantially corresponding to the length measured on the product.”  Rather in Jeney, the shape of the forming mold is altered by inserting removable inserts (5’, 5”) in order to accommodate products of different sizes.  
	The prior art does disclose molds with movable walls, see for example IZQUIERDO ERENO (US 2014/0033647), Sisto (US 4789129), Netznik (US 4637789) or Keen et al. (US 3115678).
The difference between the claimed subject matter and the prior art would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention.
Any modification to the Jeney method for making containers for packaging products to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, especially since such modifications to the prior art structure and the principle of operation would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any such modifications to the prior art structure and the principle of operation in order to arrive at the claimed subject matter would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahaffy et al. (US 3343332) teaches a thermoforming molding machine which includes a mold with an insert for dividing the mold in half (figs. 6-10).
Moretti (US 2005/0170032) teaches a thermoforming device with a movable partition wall.
IZQUIERDO ERENO (US 2014/0033647) teaches a forming device with a movable wall (18) for changing the shape of the forming chamber.
Wolfelsperger (US 3686822) teaches a molding device with a movable wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1 December 2022